Citation Nr: 0909149	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO. 06-37 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2. Entitlement to service connection for a respiratory 
disorder. 


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel










INTRODUCTION

The Veteran had active duty service from November 1989 until 
August 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the issues on appeal.  
This matter was previously before the Board in October 2008, 
at which time the issues currently on appeal were remanded to 
the Agency of Original Jurisdiction (AOJ).  The matter is 
again before the Board for appellate review.  

The Veteran also requested a hearing before a member of the 
Board, which was scheduled for December 2007. The record 
indicates that the Veteran failed to appear for his hearing. 
Because the Veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn. See 38 C.F.R. 
§ 20.704(d). 


FINDINGS OF FACT

1. The medical evidence of record does not show that the 
Veteran's right knee disorder is related to his active 
military service. 

2. The medical evidence of record does not show that the 
Veteran's respiratory disorder is related to his active 
military service. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for a right knee disorder have not been met. 38 U.S.C.A. §§ 
1110, 1131 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

2. The criteria for the establishment of service connection 
for a respiratory disorder have not been met. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran, including in June 2005, that 
fully addressed all four notice elements. The June 2005 
letter was sent prior to the initial RO decision in this 
matter. The letter informed him of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence. 

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in February 2007 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date. With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this regard the Board notes that the RO has obtained VA 
outpatient treatment records and the Veteran has submitted 
statements. He was also provided an opportunity to set forth 
his contentions during a hearing before a Veterans Law Judge; 
however, he failed to report for his scheduled hearing.

The Board further notes that VA medical examinations were 
scheduled in December 2008; however, the Veteran failed to 
report for these examinations. When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record. When the examination was scheduled 
in conjunction with any other original claim, a reopened 
claim for a benefit that was previously disallowed, or a 
claim for increase, the claim shall be denied. Because the 
current appeal arises from the original claims of entitlement 
to service connection, these claims will be decided based 
upon the available evidence of record. 38 C.F.R. § 3.655(b).

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained. The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran. See 
Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
when such disease is manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. That an 
injury or event occurred in service alone is not enough. 
There must be chronic disability resulting from that injury 
or event. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service. 
38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Merits of the Claims
 
The Veteran essentially contends that he has a right knee 
disorder and a respiratory disorder due to his time in 
service.

The Veteran's service treatment records indicate that he 
complained of left knee pain in January 1990. A right knee 
assessment was negative to findings, including to swelling, 
effusion, and tests. The examiner assessed possible 
tendonitis. A sinus series was also performed in July 1990, 
and found normal development and pneumatization of the 
paranasal sinuses. The examiner determined that the chest and 
sinuses studies were negative. On May 22, 1991, his examiner 
noted that he had a history of sinusitis and smoking. He was 
found to have bronchitis and sinus congestion/cough. The 
Board finds that these ailments appear to have been acute and 
transitory in nature.  The records indicate that these were 
isolated ailments rather than chronic disorders affecting the 
right knee or the respiratory system. 

The record is silent for years following the Veteran's 
discharge from service for either a right knee disorder or a 
respiratory disorder. A March 2000 VA outpatient treatment 
record noted that the Veteran had a history of right knee 
bursitis. A July 2003 VA outpatient treatment record noted 
that the Veteran reported bursitis in the knees for 
approximately 13 years. An April 2005 VA outpatient treatment 
record noted that the Veteran reported seasonal allergies 
with sinus congestion. The examiner found him to have 
seasonal rhinitis. 

A June 2007 VA outpatient treatment record noted that the 
Veteran did not have recurrent sinusitis. The examiner 
assessed the Veteran with rhinitis and knee pain. The VA 
outpatient treatment records generally indicate right knee 
and respiratory complaints and treatment, but do not provide 
any opinions as to etiology of these disorders. 

Although a July 2003 VA outpatient treatment record noted 
that the Veteran reported bursitis in the knees for 
approximately 13 years, the record does not indicate that the 
statement was based on anything other than the Veteran's 
statements. Although the record does indicate that the 
Veteran's right knee was examined at one point in service, it 
does not indicate that he had anything more than an acute and 
transitory right knee disorder, as indicated by the lack of 
any medical evidence of a right knee disorder in the years 
following his discharge. Furthermore, other than treatment 
for bronchitis and a history of sinusitis, the medical 
records do not indicate that he has a chronic respiratory 
disorder in service.  The July 1990 series also specifically 
found his chest and lung fields to be clear.

The VA records generally indicate that the Veteran has been 
treated for right knee bursitis and seasonal allergies with 
sinus congestion or seasonal rhinitis. However, there are no 
medical opinions of record indicating that the claimed 
disorders are in any way related to service. 

The only other evidence provided as to the Veteran's claim is 
his belief that his right knee disorder and respiratory 
disorder developed due to his service. Although the Veteran 
can provide testimony as to his own experiences and 
observations, the factual question of if the Veteran's 
shoulder disorder can be attributed to his in-service 
experiences and injuries is a medical question, requiring a 
medical expert. The Veteran is not competent to render such 
an opinion. Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992). The Veteran does not have the requisite special 
medical knowledge necessary for such opinion evidence. 

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating both current disorders, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorders and service by way of the VCAA 
letter provided to him, but failed to do so. A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a). Furthermore, the Veteran was provided two 
opportunities, in July 2006 and December 2008, to have his 
disorders assessed in a VA examination, but failed to report 
for these examinations. Although an adequate explanation was 
provided as to his failure to report to the July 2006 VA 
examination, no such explanation was provided for the most 
recent failure to report. 

The record thus does not indicate that either the Veteran's 
right knee disorder or his respiratory disorder is related to 
his service. As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply. 
Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991). The Veteran's 
claims for service connection for a right knee disorder and a 
respiratory disorder are thus denied. 


ORDER

Service connection for a right knee disorder is denied.

Service connection for a respiratory disorder is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


